DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 contains the trademark/trade name “Styrofoam®.”  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the the material of the claimed first and second flexible polymer foam layers and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5-8 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Number 5,532,039 (hereinafter “Payne”), and further in view of United States Patent Number 5,637,389 (hereinafter “Colvin”).Regarding claims 1, 2 and 5-8 	Payne teaches a thermal barrier (material arrangement) for controlling heat transfer across through buildings (for insulating a building structure in an installed condition), where the thermal barrier comprises opposing, spaced apart sheets which define a chamber therebetween, where the chamber comprises a temperature stabilizing material (abstract).  Payne teaches the sheets 12,14 are flexible and comprise foamed layers comprising foam (column 4, line 63 to column 5, line 3), corresponding to the claimed first and second flexible polymer foam layers.  Payne teaches the temperature stabilizing material 16 is a solid/liquid phase change material and the temperature stabilizing material 16 is arranged between the aforementioned sheets 12,14 (column 5, lines 4-15 and Figure 2), which corresponds to the claimed phase change material layer.  Payne also teaches the thermal barrier is flexible (column 2, lines 54-57), which suggests the layers which make up the thermal barrier are also flexible, including the aforementioned temperature stabilizing material (flexible phase change material layer) 16.  	Payne teaches one or more of the sheets 12,14 may have a reflective material applied to either or both sides to reduce radiant heat loss or absorption (column 4, lines 8-11), which corresponds to at least one flexible reflective layer extending over at least one of the first and second flexible polymer foams, wherein the at least one flexible 12,14; and (2) the plastic foam having microencapsulated temperature stabilizing material impregnated therein from the silicone disclosed by Colvin motivated by the expectation of successfully practicing the invention of thermal barriers comprising polymer foam layers.Regarding claim 11Regarding claims 12-14 	In addition, Payne teaches the thickness of the sheets (first and second flexible polymer foam layers) and the use of different layers of distinct phase change material (affecting the thickness of the flexible phase change material layer) are selected based on the flexibility and temperature fluctuation prevention in the barrier, respectfully, as desired in its application (column 8, line to column 9, line 7).  However, Payne does not explicitly teach the thickness of the sheets (first and second flexible polymer foam layers) is in the range of about 2 to 6 mm, the thickness of the phase change material layer (flexible phase change material layer) is in the range of about 2 to 6 mm, or the flexible phase change material layer is thinner than each of the first and second flexible polymer foam layers.  It would have been obvious to a person having ordinary skill in the art at the time of the invention to determine an appropriate thickness of the sheets (first and second flexible polymer foam layers) and the thickness of the phase change material based on the flexibility and stability of the temperature variance in the barrier for its desired application.Regarding claim 15 	In addition, Payne teaches preferred barriers have a thickness ranging from 1/16” (1.6 mm) to 1/2” (12.7 mm) (column 8, lines 61-65), which encompasses the claimed range.
Claims 3, 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Payne and Colvin as applied to claim 1 above, and further in view of United States Patent Application Publication No. US 2011/0003116 (hereinafter “Drechsler”).Regarding claims 3 and 4  	The limitations for claim 1 have been set forth above.  In addition, Payne is silent with regards to specific materials for the reflective material, therefore, it would have been necessary and thus obvious to look to the prior art for conventional materials. Drechsler provides this conventional teaching showing that it is known in the art to use a sarking comprising a metal layer, preferably aluminum (aluminum foil), coated with a protective layer comprising amorphous SiO2 (reflective white faced foil sarking) as a reflecting layer in an application for a building underlayment (abstract and paragraphs [0001], [0002], and [0015]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the reflective material of Payne from the reflective material underlayment disclosed by Drechsler motivated by the expectation of successfully practicing the invention of reflective layers used in building elements.Regarding claim 18 	The limitations for claim 1 have been set forth above.  In addition, Payne teaches one or more of the sheets 12,14 may have a reflective material applied to either or both sides to reduce radiant heat loss or absorption (column 4, lines 8-11), which corresponds to: (1) the at least one flexible reflective layers are provided in the form of first and second flexible reflective layers extending over each of the first and second flexible polymer foams; and (2) the reflective material of each of the first and second flexible reflective layers is located toward a side of the material arrangement that faces an external environment in use. 	Payne is silent with regards to specific materials for the reflective material, therefore, it would have been necessary and thus obvious to look to the prior art for conventional materials. Drechsler provides this conventional teaching showing that it is known in the art to use a sarking comprising a composite backing 18, a metal layer 20, preferably aluminum (aluminum foil), coated with a protective layer 22 comprising amorphous SiO2 as a reflecting layer (reflective material) in an application for a building underlayment (abstract and paragraphs [0001], [0002], and [0015]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the reflective material of Payne from the reflective material underlayment disclosed by Drechsler motivated by the expectation of successfully practicing the invention of reflective layers used in building elements.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Payne and Colvin as applied to claim 1 above, and further in view of United States Patent Number Regarding claim 10 	The limitations of claim 1 have been set forth above.  As previously mentioned the combination of Payne and Colvin teaches the foamed polymer material is a silicone polymer (Colvin –abstract, column 1, lines 13-22, and column 4, lines 7-18).  However, the combination of Payne and Colvin does not explicitly teach the silicone polymer is a polysiloxane polymer. 	Anderson teaches a thermally insulative fire block sheet having an elastomeric layer capable, in a thickness of 1/16 inch, of blocking a flame of 1900 °F for more than an hour. The sheet comprises at least two layers. One layer, facing the direction of the expected flame, is a silicone foam rubber comprising the reaction product of a vinylterminated polysiloxane and an organohydrogensiloxane polymer (foamed polymer material being a polysiloxane polymer) (abstract).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the foamed silicone polymer material (of the plastic foam applied to or poured into the chambers of a thermal barrier (phase change material layer) providing the temperature stabilizing effect to the thermal barrier) from the combination of Payne and Colvin with the silicone foam rubber of Anderson to yield a temperature stabilizing material 16 to be capable of blocking a flame of 1900 °F for more than an hour.
Response to Arguments
Applicant’s arguments, see page 6, filed 5 October 2021, with respect to the objection of claim 5 and the rejection of claims 16 and 17 under 35 USC §112(b) have been fully considered and are persuasive.  The objection of claim 5 and the rejection of claims 16 and 17 under 35 USC §112(b) have been withdrawn. 
Applicant's arguments filed 5 October 2021 have been fully considered but they are not persuasive. 	The applicant argued Payne and Colvin each do not address the flammability of their materials.  Specifically, Payne teaches the use of known flammable materials and Colvin fails to recognize the issue of providing fire-retardant properties in a thermal barrier used in building structures.  With regards to Payne, the materials highlighted by the applicant are not commensurate in scope with the rejection of record.  The examiner does not rely upon hydrocarbon materials to meet the claims; but rather highlights plastic foam having microencapsulated temperature stabilizing material therein.  Moreover, the reliance on Colvin in the rejection of record provides conventional materials for foamed layers in a thermal barrier, which was not taught by Payne.  Moreover, the applicant's arguments appear to be against the references individually, and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 	The applicant’s remaining arguments are directed to how the dependent claims (claims 2, 4, 10, and 18) each are nonobvious for the same reasons noted above, with .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074. The examiner can normally be reached Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783